1. Want of service of the summons, in an action, is not a mere irregularity, but affects the jurisdiction, and is not affected by the statutory limitation of two ' years, against motions to set aside for irregularity.2. The court is bound to consider the service as made at the time stated in the proof of it, after a motion to set a judgment aside, founded on it for want of service, has been denied; and if such service appears therein to have been more than ten years ago, and no excuse is offered for the laches in not applying before, a motion to open the judgment and let the .defendant in to defend will be denied.(Before Robertson, Ch. J.